The Honorable Art Givens State Representative 301 Brookwood Road Sherwood, Ar 72116-4205
Dear Representative Givens:
This is in response to your request for an opinion on the following question:
  Are employees of the Sewer Department of a City of the first class, which has a separate Sewer Commission and a Civil Service Commission, covered by the Civil Service laws?
It is my opinion that the answer to your question is "no" with regard to employees of the sewer department in a city of the first class with a population of seventy-five thousand (75,000) or over. The civil service law pertaining to such cities specifically excludes sewer department employees from the law's coverage. A.C.A. § 14-49-301(b)(1)(L).
With regard to first class cities having a population of twenty thousand (20,000) to seventy-five thousand (75,000), reference must be made to any city ordinance addressing the matter. Arkansas Code of 1987 Annotated § 14-50-101 states:
  (a) Any city of the first class in this state having a population of twenty thousand (20,000) or more but less than seventy-five thousand (75,000) inhabitants, according to the most recent federal census, may establish or continue a civil service system for the nonuniformed employees of these cities, either by action of the city council or other governing body of the city or by a local initiated measure.
  (b) Any civil service system established or continued pursuant to this chapter shall cover such nonuniformed employees of the city as the ordinance establishing or continuing the system shall prescribe.
Consideration must be given to the specific Code sections under which the sewer commission was created in order to determine the precise nature and extent of the commission's rights and powers, including those with respect to the selection, supervision and payment of sewer department employees. See, e.g., A.C.A. §§14-201-201 to -208, 14-234-116, and 14-235-201 to -209. It is my opinion, however, with respect to the applicability of civil service laws, that the specific provisions of Chapters 49 and 50 of Title 14 of the Code will be controlling. Thus, while employees of a sewer department in a city with a population between 20,000 and 75,000 might be covered by a civil service system, this matter will be governed by city ordinance in accordance with A.C.A. § 14-50-101(b), supra.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb